Mercure, J. P.
Appeal from a judgment of the County Court of Saratoga County (James, J.), rendered March 28, 1996, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
An indictment charged defendant with a single count of grand larceny in the fourth degree, allegedly committed on July 24, 1994. After an unsuccessful motion to dismiss the indictment on statutory speedy trial grounds (see, CPL 30.30 [1] [a]), defendant entered a plea of guilty in exchange for a negotiated sentence. The plea was entered with the express understanding (and, in fact, the consent of the prosecutor and assurance of County Court) that defendant’s right to appeal the statutory speedy trial issue would be preserved. On appeal, defendant limits his argument to the propriety of County Court’s denial of his motion to dismiss. That ruling, however, is not "within that limited group of questions which survive a plea and may subsequently be raised on appeal” (People v Di Donato, 87 NY2d 992, 993; see, People v O’Brien, 56 NY2d 1009, 1010), a circumstance that is unaffected by the agreement purportedly allowing defendant to condition his plea of guilty *878(see, id., at 1010). Under the circumstances, defendant is entitled to no relief on his direct appeal (see, People v Hardy, 187 AD2d 810, 813) and we are required to affirm the judgment of conviction.
.Casey, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.